Exhibit 10.57

 

LOGO [g354844g42g00.jpg]

 

  

May 2, 2012

  

To:

   Herbalife Ltd.       990 West 190th Street       Torrance, CA 90502   

From

   Merrill Lynch International,      
Acting through its agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated   
BofA Merrill Lynch Financial Centre       2 King Edward Street       London ECIA
1HQ   

Re:

   Issuer Forward Repurchase Transaction       (BofAML Reference Number:
128200387)   

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Merrill Lynch
International (“Merrill Lynch”), acting through its agent Merrill Lynch, Pierce,
Fenner and Smith Incorporated (“Agent”) and Herbalife Ltd. (“Counterparty”) on
the Trade Date specified below (the “Transaction”). The terms of the Transaction
shall be set forth in this Confirmation. This Confirmation shall constitute a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.

This Confirmation evidences a complete and binding agreement between Merrill
Lynch and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as
if Merrill Lynch and Counterparty had executed an agreement in such form
(without any Schedule but with the elections set forth in this Confirmation).
The Transaction shall be the only Transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:    

Trade Date:

  May 2, 2012  

Seller:

  Merrill Lynch  

Buyer:

  Counterparty  

Shares:

  The common shares of Counterparty, par value USD 0.001 per share (Ticker
Symbol: “HLF”)  

Prepayment:

  Applicable  

Prepayment Amount:

  As provided in Annex A to this Confirmation.



--------------------------------------------------------------------------------

 

Prepayment Date:

  The second Exchange Business Day following the Trade Date  

Exchange:

  New York Stock Exchange  

Related Exchange(s):

  All Exchanges  

Calculation Agent:

  Merrill Lynch. Following any determination, calculation or adjustment by the
Calculation Agent hereunder, the Calculation Agent will, upon request, provide
to Counterparty promptly following such request a report (in a commonly used
file format for the storage and manipulation of financial data without
disclosing Merrill Lynch’s proprietary models or other information that is
proprietary or confidential) displaying in reasonable detail the basis for such
determination or calculation, as the case may be.

Valuation Terms:

   

Averaging Dates:

  Each of the consecutive Exchange Business Days commencing on, and including,
the Exchange Business Day immediately following the Trade Date and ending on,
and including, the Final Averaging Date.  

Final Averaging Date:

  The Scheduled Final Averaging Date; provided that Merrill Lynch shall have the
right, in its absolute discretion, at any time to accelerate the Final Averaging
Date (an “Acceleration”), in whole or in part, to any date that is on or after
the Scheduled Earliest Acceleration Date by written notice to Counterparty no
later than 9:00 P.M., New York City time, on the Exchange Business Day
immediately following the accelerated Final Averaging Date; provided, however,
that Merrill Lynch may only elect to declare an Acceleration in part if the
portion of the Transaction subject to the Acceleration is in an amount of at
least USD 50,000,000 or such lesser amount that is the entirety of the remaining
Prepayment Amount.     In the case of any Acceleration of the Final Averaging
Date in part (a “Partial Acceleration”), Merrill Lynch shall specify in its
written notice to Counterparty accelerating the Final Averaging Date the
corresponding percentage of the Prepayment Amount that is subject to valuation
on the related Valuation Date, and Calculation Agent shall adjust the terms of
the Transaction as it deems appropriate, in a commercially reasonable manner, in
order to take into account the occurrence of such Partial Acceleration
(including cumulative adjustments to take into account all Partial Accelerations
that occur during the term of the Transaction).  

Scheduled Final Averaging Date:

  As provided in Annex A to this Confirmation.  

Scheduled Earliest Acceleration Date:

  As provided in Annex A to this Confirmation.  

Valuation Date:

  The Final Averaging Date.

 

2



--------------------------------------------------------------------------------

  Averaging Date Disruption:   Modified Postponement, provided that
notwithstanding anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Averaging Date, the Calculation Agent may, if
appropriate in light of market conditions, regulatory considerations or
otherwise, take any or all of the following actions: (i) postpone the Scheduled
Final Averaging Date in accordance with Modified Postponement (as modified
herein) and/or (ii) determine that such Averaging Date is a Disrupted Day only
in part, in which case the Calculation Agent shall (x) determine the VWAP Price
for such Disrupted Day based on Rule 10b-18 eligible transactions in the Shares
on such Disrupted Day taking into account the nature and duration of such Market
Disruption Event and (y) determine the Settlement Price based on an
appropriately weighted average instead of the arithmetic average described under
“Settlement Price” below. In either case, the Calculation Agent shall notify
Counterparty in writing of (A) the circumstances giving rise to such Disrupted
Day and (B) any such weighting, extension or suspension as soon as reasonably
practicable after the occurrence of such Disrupted Day. Any Exchange Business
Day on which, as of the date hereof, the Exchange is scheduled to close prior to
its normal close of trading shall be deemed not to be an Exchange Business Day;
if a closure of the Exchange prior to its normal close of trading on any
Exchange Business Day is scheduled following the date hereof, then such Exchange
Business Day shall be deemed to be a Disrupted Day in full. Section 6.6(a) of
the Equity Definitions is hereby amended by replacing the word “shall” in the
fifth line thereof with the word “may,” and by deleting clause (i) thereof, and
Section 6.7(c)(iii)(A) of the Equity Definitions is hereby amended by replacing
the word “shall” in the sixth and eighth line thereof with the word “may.”  
Market Disruption Events:   Section 6.3(a) of the Equity Definitions is hereby
amended (A) by deleting the words “during the one hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be” in clause (ii) thereof, and (B) by
replacing the words “or (iii) an Early Closure.” therein with “(iii) an Early
Closure, or (iv) a Regulatory Disruption.”     Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the term “Scheduled Closing Time” in the fourth line thereof.  
Regulatory Disruption:   Any event that Merrill Lynch, in its commercially
reasonable discretion based on the advice of legal counsel, determines makes it
appropriate with regard to any legal, regulatory or self-regulatory requirements
or related policies and procedures (provided that such requirements, policies or
procedures relate to legal or regulatory issues and are generally applicable in
similar situations and applied to the Transaction in a non-discriminatory
manner) for Merrill Lynch to refrain from or decrease any market activity in
connection with the Transaction. Merrill Lynch shall notify Counterparty as soon
as reasonably practicable that a Regulatory Disruption has occurred and the
Averaging Dates affected by it.

Settlement Terms:

    Interim Share Delivery:   On each Interim Share Delivery Date, Merrill Lynch
shall deliver to Counterparty the Interim Shares for such Interim Share Delivery
Date in accordance with Section 9.4 of the Equity Definitions, with the Interim
Share Delivery Date deemed to be a “Settlement Date” for purposes of such
Section 9.4, so long as no Event of Default, Potential Event of Default or
Termination Event with respect to which Counterparty is the Defaulting Party or
Affected Party, as the case may be, has occurred and is continuing.

 

3



--------------------------------------------------------------------------------

  Interim Share Delivery Date:   June 29, 2012   Interim Shares:   For any
Interim Share Delivery Date, a number of Shares determined by Merrill Lynch in
its sole discretion based on relevant market indicia, including the volume and
liquidity of the Shares and such other market factors as Merrill Lynch deems
relevant, to be a number of Shares that is intended to result in a positive
Number of Shares to be Delivered.   Settlement Date:   The date that falls one
Settlement Cycle following the Valuation Date.   Settlement:   On the Settlement
Date, Merrill Lynch shall deliver to Counterparty the Number of Shares to be
Delivered.   Number of Shares to be Delivered:   A number of Shares equal to the
greater of (A)(a) the Prepayment Amount divided by (b) (i) the Settlement Price
minus (ii) the Discount; provided that the Number of Shares to be Delivered as
so determined shall be reduced by the aggregate number of Shares delivered on
each Interim Share Delivery Date; and (B) zero.   Settlement Price:   The
arithmetic average of the VWAP Prices for all Averaging Dates.   VWAP Price:  
For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions executed during such day, as reported
on Bloomberg Screen “HLF.N <Equity> AQR SEC” (or any successor thereto) or, in
the event such price is not so reported on such day for any reason or is
manifestly incorrect, as reasonably determined by the Calculation Agent using a
volume weighted method.   Discount:   As provided in Annex A to this
Confirmation.   Excess Dividend Amount:   For the avoidance of doubt, all
references to the Excess Dividend Amount in Section 9.2(a)(iii) of the Equity
Definitions shall be deleted.   Other Applicable Provisions:   To the extent
either party is obligated to deliver Shares hereunder, the provisions of the
last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein to the extent
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction. Dividends:     Dividend:
  Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.

 

4



--------------------------------------------------------------------------------

Share Adjustments:     Method of Adjustment:   Calculation Agent Adjustment;
provided that neither (i) the declaration or payment of Dividends nor (ii) any
issuance of Shares in connection with a Compensatory Plan (as defined in Section
6(e) shall be a Potential Adjustment Event.     It shall constitute an
additional Potential Adjustment Event if the Scheduled Final Averaging Date is
postponed pursuant to “Averaging Date Disruption” above, in which case the
Calculation Agent may, in its commercially reasonable discretion, adjust any
relevant terms of the Transaction as the Calculation Agent determines
appropriate to account for the economic effect on the Transaction of such
postponement. Extraordinary Events:     Consequences of Merger Events:     (a)
Share-for-Share:   Modified Calculation Agent Adjustment   (b) Share-for-Other:
  Cancellation and Payment   (c) Share-for-Combined:   Cancellation and Payment
  Tender Offer:   Applicable   Consequences of Tender Offers:     (a)
Share-for-Share:   Modified Calculation Agent Adjustment   (b) Share-for-Other:
  Modified Calculation Agent Adjustment   (c) Share-for-Combined:   Modified
Calculation Agent Adjustment   Composition of Combined Consideration:   Not
Applicable   Consequences of Announcement Events:   Modified Calculation Agent
Adjustment as set forth in Section 12.3(d) of the Equity Definitions; provided
that references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “Announcement Date.” An Announcement Event shall be an
“Extraordinary Event” for purposes of the Equity Definitions, to which Article
12 of the Equity Definitions is applicable.   Announcement Event:   The
occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).   Announcement Date:   The date of
the first public announcement in relation to an Acquisition Transaction, or any
publicly announced change or amendment to the announcement giving rise to an
Announcement Date.  

Provisions applicable to Merger

Events and Tender Offers:

  The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.   New Shares:   In the
definition of New Shares in Section 12.1(i) of the Equity Definitions, the text
in clause (i) thereof shall be deleted in its entirety (including the word “and”
following such clause (i)) and replaced with “publicly quoted, traded or listed
on any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)”.

 

5



--------------------------------------------------------------------------------

 

Nationalization, Insolvency or Delisting:

  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

   

Change in Law:

  Applicable; provided that clause (Y) of Section 12.9(a)(ii) of the Equity
Definitions shall not be applicable.  

Failure to Deliver:

  Applicable  

Insolvency Filing:

  Applicable  

Hedging Disruption:

  Applicable  

Increased Cost of Hedging:

  Applicable  

Hedging Party:

  For all applicable Potential Adjustment Events and Extraordinary Events,
Merrill Lynch  

Determining Party:

  For all Extraordinary Events, Merrill Lynch, provided that Determining Party
shall provide Counterparty with a written explanation describing in reasonable
detail any determination made by it (including any quotations, market data or
information from internal sources used in making such determinations, but
without disclosing Merrill Lynch’s proprietary models).  

Non-Reliance:

  Applicable  

Agreements and Acknowledgments

Regarding Hedging Activities:

  Applicable  

Additional Acknowledgments:

  Applicable

3. Account Details:

 

  (a) Account for payments to Counterparty:    To be provided separately upon
request  

(b) Account for payments to Merrill Lynch:

     Bank of America, N.A., New York, NY      SWIFT: BOFAUS3N     
ABA: 026-009-593      Acct: 6550-4-60511      FAO: Merrill Lynch International
Equity Derivatives, London (SWIFT: MLILGB2A)

4. Offices:

(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party

 

6



--------------------------------------------------------------------------------

(b) The Office of Merrill Lynch for the Transaction is: London

5. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

Herbalife Ltd.

990 West 190th Street

Torrance, CA 90502

Attn: Richard Caloca

With a copy to:

Herbalife Ltd.

800 Olympic Blvd

Suite 406

Los Angeles, CA 90015

Attn: Jim Berklas

(b) Address for notices or communications to Merrill Lynch:

Merrill Lynch International

BofA Merrill Lynch Financial Centre

2 King Edward Street

London EC1A 1HQ

With a copy to its Agent:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn: John Servidio, Assistant General Counsel

Telephone: 646-855-2527

Facsimile: 704-208-2869

6. Additional Provisions Relating to Transactions in the Shares.

(a) Counterparty acknowledges and agrees that Merrill Lynch may, during the
period from the date hereof to the Valuation Date or, if later, the Scheduled
Earliest Acceleration Date without regard to any adjustment thereof pursuant to
“Special Provisions regarding Transaction Announcements” below (the “Relevant
Period”), purchase Shares in connection with the Transaction, which Shares may
be delivered to Counterparty. Such purchases will be conducted independently of
Counterparty. The timing of such purchases by Merrill Lynch, the number of
Shares purchased by Merrill Lynch on any day, the price paid per Share pursuant
to such purchases and the manner in which such purchases are made, including
without limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of Merrill Lynch. It is the
intent of the parties that the Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the parties agree that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c), and Counterparty
shall not take any action that results in the Transaction not so complying with
such requirements. Without limiting the generality of the preceding sentence,
Counterparty acknowledges and agrees that (A) Counterparty does not have, and
shall not attempt to exercise, any influence over how, when or whether Merrill
Lynch effects any purchases of Shares in connection with the Transaction,
(B) during the period beginning on (but excluding) the date of this Confirmation
and ending on (and including) the last day of the Relevant Period, neither
Counterparty nor its officers or employees shall, directly or indirectly,
communicate any information regarding Counterparty or the Shares to any employee
of Merrill Lynch or its Affiliates responsible for trading the Shares in
connection with the transactions contemplated hereby, (C) Counterparty is
entering into the Transaction in good faith and not as part of a plan or scheme
to evade compliance with federal securities laws including, without limitation,
Rule 10b-5 promulgated under the Exchange Act and (D) Counterparty will not
alter or deviate from this Confirmation or enter into or alter a corresponding
hedging transaction with respect to the Shares. Counterparty also acknowledges
and agrees that any amendment, modification, waiver or termination of this
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no such amendment, modification or waiver shall be made at
any time at which Counterparty or any officer or director of Counterparty is
aware of any material nonpublic information regarding Counterparty or the
Shares.

 

7



--------------------------------------------------------------------------------

(b) Counterparty agrees that neither Counterparty nor any of its Affiliates or
agents shall take any action that would cause Regulation M to be applicable to
any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Relevant Period.

(c) Counterparty shall, at least one day prior to the first day of the Relevant
Period, notify Merrill Lynch of the total number of Shares purchased in Rule
10b-18 purchases of blocks pursuant to the once-a-week block exception contained
in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).

(d) During the Relevant Period, Counterparty shall (i) notify Merrill Lynch
prior to the opening of trading in the Shares on any day on which Counterparty
makes, or expects to be made, any public announcement (as defined in Rule 165(f)
under the Securities Act of 1933, as amended (the “Securities Act”) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to Counterparty (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period),
(ii) promptly notify Merrill Lynch following any such announcement that such
announcement has been made, and (iii) promptly deliver to Merrill Lynch
following the making of any such announcement a certificate indicating
(A) Counterparty’s average daily Rule 10b-18 purchases (as defined in Rule
10b-18) during the three full calendar months preceding the date of the
announcement of such transaction and (B) Counterparty’s block purchases (as
defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18
during the three full calendar months preceding the date of the announcement of
such transaction. In addition, Counterparty shall promptly notify Merrill Lynch
of the earlier to occur of the completion of such transaction and the completion
of the vote by target shareholders. Counterparty acknowledges that any such
public announcement may result in a Regulatory Disruption and may cause the
Relevant Period to be suspended. Accordingly, Counterparty acknowledges that its
actions in relation to any such announcement or transaction must comply with the
standards set forth in Section 6(a).

(e) Without the prior written consent of Merrill Lynch, Counterparty shall not,
and shall cause its Affiliates and affiliated purchasers (each as defined in
Rule 10b-18) not to, directly or indirectly (including, without limitation, by
means of a cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Relevant Period, except through Merrill Lynch or an affiliate
thereof; provided that this Section 6(e) shall not (i) limit Counterparty’s
ability, pursuant to its employee incentive plans, to re-acquire Shares in
connection with the related equity transactions; (ii) limit Counterparty’s
ability to withhold Shares to cover exercise price and/or tax liabilities
associated with such equity transactions; or (iii) limit Counterparty’s ability
to grant Shares and options to “affiliated purchasers” (as defined in Rule
10b-18) or the ability of such affiliated purchasers to acquire such Shares or
options, in connection with the Counterparty’s compensation policies for
directors, officers and employees or any agreements with respect to the
compensation of directors, officers or employees of any entities that are
acquisition targets of Counterparty, and in connection with any such purchase
Counterparty will be deemed to represent to Merrill Lynch that such purchase
does not constitute a “Rule 10b-18 Purchase” (as defined in Rule 10b-18) (any
such incentive or compensatory plan, program or policy of Counterparty, a
“Compensatory Plan”).

7. Representations, Warranties and Agreements.

(a) In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Merrill Lynch as follows:

 

8



--------------------------------------------------------------------------------

(i) As of the Trade Date, and as of the date of any election by Counterparty of
the Share Termination Alternative under (and as defined in) Section 10(a) below,
(A) none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Merrill Lynch is not making any representations
or warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iii) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(iv) On or prior to the Trade Date, Counterparty shall deliver to Merrill Lynch
a resolution of Counterparty’s board of directors authorizing Share repurchases
to be effected through open market purchases, unsolicited or solicited privately
negotiated transactions and such other certificate or certificates as Merrill
Lynch shall reasonably request. Counterparty has agreed to prepare a press
release announcing this Transaction.

(v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) in violation of the Exchange Act or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for Shares) in violation of the Exchange Act or otherwise
in violation of the Exchange Act, and will not engage in any other securities or
derivative transaction to such ends.

(vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vii) On the Trade Date, the Prepayment Date, each Interim Share Delivery Date
and the Settlement Date, Counterparty is not, or will not be, “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the corporate laws of
the jurisdiction of its incorporation.

(viii) No California, local or Cayman Islands law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Merrill Lynch or its affiliates owning or holding (however defined) Shares in
connection with hedging its obligations pursuant to the Transaction.

(ix) Counterparty shall be permitted, to the extent permitted by law and
approved by Counterparty’s board of directors in its business judgment, to
declare and pay an ordinary cash dividend of USD 0.30 or more per Share to
holders of record on the applicable record date as determined by the board of
directors.

(x) Counterparty understands no obligations of Merrill Lynch to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any affiliate of Merrill Lynch or any governmental
agency.

(b) Each of Merrill Lynch and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

 

9



--------------------------------------------------------------------------------

(c) Counterparty acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act, by virtue
of Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Merrill Lynch that (i) it has the financial ability to bear the economic risk of
its investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that Merrill Lynch is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Merrill Lynch is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.

8. Agreements and Acknowledgements Regarding Hedging.

Counterparty acknowledges and agrees that:

(a) During the Relevant Period, Merrill Lynch and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;

(b) Merrill Lynch and its Affiliates also may be active in the market for Shares
other than in connection with hedging activities in relation to the Transaction;

(c) Merrill Lynch shall make its own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; , as long as it complies with the requirements of Rule 10b5-1 of the
Exchange Act; and

(d) Any market activities of Merrill Lynch and its Affiliates with respect to
Shares may affect the market price and volatility of Shares, as well as the
Settlement Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

9. Special Provisions regarding Transaction Announcements.

(a) If a Transaction Announcement occurs on or prior to the Settlement Date,
then Calculation Agent shall make such adjustment to the exercise, settlement,
payment or any of the other terms of the Transaction (including without
limitation, the Number of Shares to be Delivered and the Discount) as the
Calculation Agent determines appropriate to account for the economic effect on
the Transaction of the Transaction Announcement. If a Transaction Announcement
occurs after the Trade Date but prior to the Scheduled Earliest Acceleration
Date, the Scheduled Earliest Acceleration Date shall be adjusted to be the date
of such Transaction Announcement.

(b) “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty, its board of directors or
any of its subsidiaries has entered into an agreement, a letter of intent or an
understanding to enter into an Acquisition Transaction, (iii) the announcement
of an intention to solicit or enter into, or to explore strategic alternatives
or other similar undertaking that may include, an Acquisition Transaction, or
(iv) any other announcement that the Calculation Agent determines is reasonably
likely to result in an Acquisition Transaction. For the avoidance of doubt,
announcements as used in clause (iv) of this definition of Transaction
Announcement refer to any public announcement whether made by the Issuer or a
third party.

 

10



--------------------------------------------------------------------------------

“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “75%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries that exceeds 25% of the market capitalization of Counterparty,
(v) any lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 25% of the market capitalization of
Counterparty and (vi) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

10. Other Provisions.

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Merrill Lynch would owe Counterparty any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Merrill
Lynch to satisfy any such Payment Obligation, in whole or in part, by the Share
Termination Alternative (as defined below) by giving irrevocable telephonic
notice to Merrill Lynch, confirmed in writing within one Scheduled Trading Day,
no later than 9:30 A.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that if Counterparty does not elect to require
Merrill Lynch to satisfy such Payment Obligation by the Share Termination
Alternative in whole, Merrill Lynch shall have the right, in its sole
discretion, to elect to satisfy any portion of such Payment Obligation that
Counterparty has not so elected by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Merrill Lynch shall have the right to so elect) in
the event of (i) an Insolvency, a Nationalization, a Merger Event or a Tender
Offer, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash or (ii) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within Counterparty’s control. Upon such Notice
of Share Termination, the following provisions shall apply on the Scheduled
Trading Day immediately following the Merger Date, Tender Offer Date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable, with respect to the Payment
Obligation or such portion of the Payment Obligation for which the Share
Termination Alternative has been elected (the “Applicable Portion”):

 

Share Termination Alternative:    Applicable and means that Merrill Lynch shall
deliver to Counterparty the Share Termination Delivery Property on the date on
which such Payment Obligation would otherwise be due pursuant to Section 12.7 or
12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date as the Calculation Agent may reasonably determine
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation or the Applicable Portion, as the case may be. Share Termination
Delivery Property:    A number of Share Termination Delivery Units, as
calculated by the Calculation Agent, equal to the Payment Obligation (or the
Applicable Portion, as the case may be) divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

11



--------------------------------------------------------------------------------

Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to the parties at the time of notification of
the Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization, Merger Event or
Tender Offer, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization, Merger Event or Tender
Offer. If such Insolvency, Nationalization, Merger Event or Tender Offer
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.
Failure to Deliver:    Applicable Other applicable provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9,
9.10, 9.11 (except that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

(b) Equity Rights. Merrill Lynch acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

(c) Reserved.

(d) Staggered Settlement. Merrill Lynch may, by notice to Counterparty on or
prior to the Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Merrill Lynch will specify to Counterparty
the related Staggered Settlement Dates (each of which will be on or prior to
such Nominal Settlement Date) or delivery times and how it will allocate the
Shares it is required to deliver under “Settlement Terms” above among the
Staggered Settlement Dates or delivery times; and (ii) the aggregate number of
Shares that Merrill Lynch will deliver to Counterparty hereunder on all such
Staggered Settlement Dates and delivery times will equal the number of Shares
that Merrill Lynch would otherwise be required to deliver on such Nominal
Settlement Date.

(e) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

 

12



--------------------------------------------------------------------------------

(f) Transfer and Assignment. Merrill Lynch may transfer or assign without any
consent of the Counterparty its rights and obligations hereunder and under the
Agreement, in whole or in part, to (i) any of its affiliates or (ii) any
entities sponsored or organized by, or on behalf of or for the benefit of,
Merrill Lynch; provided, however, that in each case the obligations of any such
transferee or assignee hereunder and under the Agreement shall be guaranteed by
Bank of America Corporation, or such transferee or assignee shall have a credit
rating at least equivalent to that of Merrill Lynch, and that Counterparty will
not, as a result of any such transfer or assignment, be required under the
Agreement or this Confirmation to (x) pay to the transferee or assignee an
amount greater than the amount that it would have been required to pay to
Merrill Lynch in the absence of such transfer or assignment or (y) receive from
the transferee or assignee an amount less than the amount that Counterparty
would have received from Merrill Lynch in the absence of such transfer or
assignment, in each case based on the circumstances in effect on the date of
such transfer. At any time at which any Excess Ownership Position or a Hedging
Disruption exists, if Merrill Lynch, in its commercially reasonable discretion,
is unable to effect a transfer or assignment to a third party in accordance with
the requirements set forth above after using its commercially reasonable efforts
on pricing terms and within a time period reasonably acceptable to Merrill Lynch
such that an Excess Ownership Position or a Hedging Disruption, as the case may
be, no longer exists, Merrill Lynch may designate any Scheduled Trading Day as
an Early Termination Date with respect to a portion (the “Terminated Portion”)
of the Transaction, such that such Excess Ownership Position or Hedging
Disruption, as the case may be, no longer exists. In the event that Merrill
Lynch so designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 10(a) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 8.0%,
(ii) Merrill Lynch or any “affiliate” or “associate” of Merrill Lynch would own
in excess of 13% of the outstanding Shares or (iii) Merrill Lynch, Merrill Lynch
Group (as defined below) or any person whose ownership position would be
aggregated with that of Merrill Lynch or Merrill Lynch Group (Merrill Lynch,
Merrill Lynch Group or any such person, a “Merrill Lynch Person”) under any
federal, state or local laws, regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Merrill Lynch Person under Applicable Laws and with respect to
which such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, in each case minus (y) 1% of the number of Shares outstanding on the
date of determination. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Merrill Lynch and any of its affiliates or any other person subject to
aggregation with Merrill Lynch, for purposes of the “beneficial ownership” test
under Section 13 of the Exchange Act, or any “group” (within the meaning of
Section 13 of the Exchange Act) of which Merrill Lynch is or may be deemed to be
a part (Merrill Lynch and any such affiliates, persons and groups, collectively,
“Merrill Lynch Group”) beneficially owns (within the meaning of Section 13 of
the Exchange Act), without duplication, on such day (or, to the extent that, as
a result of a change in law, regulation or interpretation after the date hereof,
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such number) and (B) the
denominator of which is the number of Shares outstanding on such day.

(g) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Merrill Lynch and Counterparty, any Shares (the
“Hedge Shares”) acquired by Merrill Lynch for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the public market by
Merrill Lynch without registration under the Securities Act, Counterparty shall,
at its election: (i) in order to allow Merrill Lynch to sell the Hedge Shares in
a registered offering, make available to Merrill Lynch an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Merrill
Lynch, substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Merrill Lynch, (D) provide other customary opinions, certificates and closing
documents customary in form for registered offerings of equity securities and
(E) afford Merrill Lynch a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities; provided that if Merrill Lynch, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 10(g) shall apply at the election of Counterparty;
(ii) in order to allow Merrill Lynch to sell the Hedge Shares in a private
placement, enter into a private placement agreement substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Merrill Lynch, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to

 

 

13



--------------------------------------------------------------------------------

Merrill Lynch, due diligence rights (for Merrill Lynch or any designated buyer
of the Hedge Shares from Merrill Lynch), opinions and certificates and such
other documentation as is customary for private placements agreements, all
reasonably acceptable to Merrill Lynch (in which case, the Calculation Agent
shall make any adjustments to the terms of the Transaction that are necessary,
in its reasonable judgment, to compensate Merrill Lynch for any discount from
the public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Merrill Lynch at the
Volume Weighted Average Price on such Exchange Business Days, and in the
amounts, requested by Merrill Lynch. “Volume Weighted Average Price” means, on
any Exchange Business Day, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg Screen HLF.N <Equity>
VAP (or any successor thereto) in respect of the period from 9:30 a.m. to 4:00
p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable or is manifestly incorrect, the
market value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume-weighted method).

(h) Additional Termination Event. It shall constitute an Additional Termination
Event with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party and Merrill Lynch shall be the party
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement if At any time during the Relevant Period, the price per Share on the
Exchange, as determined by the Calculation Agent, is at or below the Threshold
Price (as provided in Annex A to this Confirmation).

(i) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “an economic effect on the
relevant Transaction”;

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: “(c) If ‘Calculation
Agent Adjustment’ is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material economic effect on the Transaction and, if so, will (i) make
appropriate adjustment(s), if any, to any one or more of:” and the portion of
such sentence immediately preceding clause (ii) thereof is hereby amended by
deleting the words “diluting or concentrative” and the words “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing such latter phrase with the words “(and, for the avoidance of doubt,
adjustments may be made to account solely for changes in volatility, stock loan
rate or liquidity relative to the relevant Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”; and

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Merrill Lynch’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that issuer”.

(j) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(k) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

14



--------------------------------------------------------------------------------

(l) Designation by Merrill Lynch. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Merrill Lynch to purchase,
sell, receive or deliver any Shares or other securities to or from Counterparty,
Merrill Lynch (the “Designator”) may designate any of its Affiliates (the
“Designee”) to deliver or take delivery, as the case may be, and otherwise
perform its obligations to deliver, if any, or take delivery of, as the case may
be, any such Shares or other securities in respect of the Transaction, and the
Designee may assume such obligations, if any. Such designation shall not relieve
the Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.

(m) Termination Currency. The Termination Currency shall be USD.

(n) Matters Relating to Agent. In connection with the Transaction confirmed
hereby, the Agent, a broker-dealer registered under the Exchange Act, will be
responsible for: (a) effecting the Transaction (though the Agent shall not be
responsible for negotiating the terms of the Transaction), (b) issuing all
required confirmations and statements to Counterparty relating to the
Transaction, (c) as between Merrill Lynch and the Agent, extending or arranging
for the extension of any credit to Counterparty in connection with the
Transaction, (d) maintaining required books and records relating to the
Transaction, (e) complying, to the extent applicable, with Rule 15c3-1 under the
Exchange Act and (f) unless otherwise permitted under applicable law or
applicable interpretations thereof, receiving, delivering and safeguarding funds
and securities in compliance with Rule 15c3-3 under the Exchange Act.

The Agent is acting hereunder solely in its capacity as agent (and not as
principal or guarantor) in connection with the Transaction entered into between
Counterparty and Merrill Lynch, pursuant to instructions received from
Counterparty and Merrill Lynch, and shall have no responsibility or liability to
Counterparty or Merrill Lynch arising from any failure by either of them to pay
or perform any obligation hereunder. Each of Counterparty and Merrill Lynch
acknowledges the foregoing and agrees that it will proceed solely against the
other to collect or recover any funds or securities owing to it in connection
with or arising from the Transaction. The Agent shall not be deemed to have
endorsed or guaranteed the Transaction confirmed hereby and shall have no
responsibility or liability to either Counterparty or Merrill Lynch except for
gross negligence or willful misconduct in the performance of its duties as
agent.

Merrill Lynch is regulated by the Financial Services Authority and is a member
of the London Stock Exchange, the Irish Stock Exchange, Virt-x and ISMA. Merrill
Lynch has entered into the Transaction as principal. The time of the Transaction
shall be notified to Counterparty upon request.

(o) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND MERRILL LYNCH HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF MERRILL LYNCH OR
ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(p) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

15



--------------------------------------------------------------------------------

LOGO [g354844g42g00.jpg]

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.

 

Yours sincerely,

 

MERRILL LYNCH INTERNATIONAL

By:     Name:   Elayne Wilson Title:   Authorized Signatory MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, solely in its capacity as Agent By:    
Name:   Jake Mendelsohn Title:   Managing Director

Confirmed as of the date first above written:

HERBALIFE LTD.

 

By:     Name:   John DeSimone Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX A

 

Prepayment Amount:    USD 427,850,000.00 Scheduled Final Averaging Date:   
July 27, 2012 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day). Scheduled Earliest Acceleration Date:   
May 29, 2012 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day). Discount:    USD 0.71 Threshold Price:    USD
20.00

 

A-1